DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 09/29/21, for application number 16/872,126 has been received and entered into record.  Claims 1 and 13 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al., US PGPub 2016/0072513, in view of Matsuda, US Pat. No. 5,852,728.
Regarding Claim 1, Dickerson discloses a method for providing a clock signal to an application [FIG. 1 providing a disciplined clock signal (108, also the same (224) of Fig. 4) to an application (110) (for example the display (212 Fig. 4)), pars. 36 and 66], the method comprising: 
receiving time information from a clock device [external reference 102 providing an external reference time signal, step 302, Fig. 3]; 
determining a time difference between the clock device and the clock signal [FIG. 4 (304) determine the time difference between the clock signal (224) and a clock device (an external reference (102), the external reference maybe a GPS device, see par. 7), that is “the difference between the external reference 102 and the first counter time signal 224”, pars. 68 and 75]; and
in response to the time difference being above a predetermined threshold [FIG. 5 if YES at (306)—that is the time difference is greater than a limit, par. 78]:
calibrating a first time unit using the clock device [FIG. 5 step (500) a flywheel oscillator FO (mapped to first time unit) is updated (that is calibrated) to the external reference device, see par. 80]; and

While Dickerson discloses using the second time unit for providing the clock signal to the application, Dickerson does not explicitly teach providing the clock signal during the calibration of the first time unit.
In the analogous art of synchronization, Matsuda teaches a method of clock source switch over wherein during calibrating the first time unit, using a second time unit for providing the clock signal to the application [when a faulty clock becomes unavailable, a switch over clock is to replace the faulty clock and a switching timing is adapted to synchronize with another clock generation source, col. 4, ll. 20-29, col. 1, ll. 61-65, and col. 2, ll. 25-32].

Regarding Claim 2, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being below or equal to the predetermined threshold, adjusting the first time unit and/or the second time unit to the clock device, and using the first time unit and/or the second time unit for providing the clock signal to the application [NO at (306)—the time difference is below or greater than the limit—the method still proceeds to step (500) which adjusts the FO to the external reference device which provides the signal to the first counter and to the display application as discussed before. ll. 80].
Regarding Claim 3, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being below or equal to the predetermined threshold, coupling the first time unit and the second time unit [in FIG. 7, when the time difference is below or equal to the limit (NO at 306), the method proceeds to the DAC control step (702). “In the DAC control step 702, the control switch 608 Switches control of the FO 402 from the Fractional-N PLL 602 to control through the DAC 206 as shown in FIG. 6 (via the Voltage control 216 and the analog tuning Voltage 218, as selected and passed on to the flywheel oscillator 402 via the selected tune voltage 616)”, par. 112. The DAC receives its timing output (216) from the HO (second time unit) “The DAC 206 converts the digital Voltage control value signal received from the Voltage control 216 and converts it to the analog tuning Voltage 
Regarding Claim 4, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being above the predetermined threshold, decoupling the first time unit and the second time unit [“the time error output is used by the clock control module to determine the voltage control when the external reference time signal is reliable”, par. 16. “An oscillator designed to provide specified accuracy in the event of loss of the external reference time signal is commonly called a holdover oscillator (HO)”, par. 8. Interpretation, the HO and the FO are initially decoupled in response to the time difference above the limit and the external reference is available].
Regarding Claim 5, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being above the predetermined threshold, before calibrating the first time unit, creating or starting the first time unit or the second time unit [based on the 112 interpretation above, both the HO and FO are running periodically, see pars. 34 and 45, the time comparator receives the first and second time units from both the holdover oscillator and the flywheel oscillator before calibrating the first time unit, par. 78, ll. 3-9].
Regarding Claim 6, Dickerson and Matsuda disclose the method of Claim 1.  Matsuda further discloses during calibrating the first time unit, operating the second time unit independently of the clock device and the first time unit [FIG. 4(a) when a clock is being synchronized, “[d]uring this period of time (a), clock input to the clock phase adjustment unit 4-
Regarding Claim 8, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses wherein the clock device is a grand master clock [par. 7 time settings are disciplined clocks to an external reference, i.e. the external reference is a master clock which used to disciplines times/clocks of the system].
Regarding Claim 11, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses after calibrating the first time unit, setting the second time unit using the first time unit and/or the clock device [HO is adjusted using the external reference after each time adjustment step (316 FIG. 7), “[t]he clock control module 204 uses the inputs of the time error output 214 and HO data 220 and performance trends to regulate the HO 208”, par. 45. See also par. 63].
Regarding Claim 12, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson further discloses wherein setting the second time unit using the first time unit and/or the clock device is executed at a pre-determined time after determining the time difference or upon receipt of a coordination signal [the HO is continuously adjusted using the external reference, par. 45. “Continuous tracking, where the clock system 200 continually adjusts the frequency 226 of the holdover oscillator 208 to minimize the error at the output of the time comparator 202 (this is a form of phase-locked loop (PLL))”, par. 45, upon available of the external clock, i.e. GPS receives reference signal from GPS satellite typically 1 PPS- par. 0035; see also par. 0069 — set time function using fixed counter circuit).
Regarding Claim 13, Claim 13 recites a first, a second, and a clock device for performing the method as recited in Claim 1 and is rejected accordingly.
Regarding Claim 14, Claim 14 recites a device for performing a method that is performed as recited by the method of Claim 6 and is therefore rejected accordingly.
Regarding Claim 15, Dickerson and Matsuda disclose the first device of Claim 13.  Dickerson further discloses wherein the first device is further configured to: execute the application or to provide the clock signal to a further device configured to execute the application [FIG. 2 the first time unit (208) provides signals (226) to a display (212) which by design (either the device 200 or display 212) include a GPU for processing said signals. The device also includes processors for executing and adjusting time signals, see pars. 39 and 119].
Regarding Claims 17-20, Dickerson and Matsuda disclose the first device of Claim 13.  Claims 17-20 repeat the same limitations as recited in Claims 2-5, respectively, and are rejected accordingly.
13. Claims 7, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson and Matsuda, and further in view of Thubert et al., US PGPub 2017/0353292.
Regarding Claim 7, Dickerson and Matsuda disclose the method of Claim 6.   Matsuda further teaches the operating of the second time independently [col. 8, ll. 7-18 and Fig. 4(a) as discussed in Claim 6]. 
Thubert teaches a method of synchronization declaring the clock signal as valid during a holdover time period and declaring the clock signal as invalid after the holdover time period [FIG. 6 during synchronizing time of a slave clock to master clock, declaring a time holdover mode during synchronization between time intervals t1 and t3, par. 46. When “the local clock 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teaching of providing an independent operation of a second device, as disclosed by Dickerson and Matsuda, for the advantage of accounting for a “time t1, the slave experiences a loss of traceability of the syntonized reference”, par. 46, Thubert. 
Regarding Claim 9, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson discloses the external reference is in use for GPS and navigation satellite which are “traceable to international standards”, pars. 7 and 34-35. However, the combination of references does not explicitly teach wherein the clock signal is provided in a form of messages according to a standard of the group consisting of: IEEE 1588, IEC 61588, or IEC 61850-9-3.
Thubert teaches a method of generating synchronized clocks wherein a clock signal is provided in a form of messages according to a standard of the group consisting of: IEEE 1588, TEC 61588, or IEC 61850-9-3 [“one or more of the master clock devices 14 can be configured to provide a Grand Master Clock according to IEEE 1588 Precision Time Protocol (PTP)”, par. 23. Note the claim is in the alternative].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of implementing clocks per the IEEE standards as taught in Thubert in the disclosed method of Dickerson and Matsuda. One would have been motivated to do so to comply with industry standards for generating clock 
Regarding Claim 10, Dickerson and Matsuda disclose the method of Claim 1.  Dickerson and Matsuda do not explicitly teach wherein an ordinary clock or a boundary clock comprises the first time unit and the second time unit.
Thubert teaches wherein an ordinary clock or a boundary clock comprises the first time unit and the second time unit [ordinary and boundary clocks are implemented as defined by the IEEE 1588 standard to include one or more PTT ports, par. 55].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of implementing clocks per the IEEE standards as taught in Thubert in the disclosed method of Dickerson and Matsuda. One would have been motivated to do so to comply with industry standards for generating clock signals. One skilled in the art would have recognized that the results of such implementations were predictable (KSR Int'l Co. v. Teleflex Inc. - 550 U.S. 398, 127 S. Ct. 1727 (2007)). 
Regarding Claim 16, Claim 16 recites an ordinary or a boundary clock device which are recited in the method of Claim 10 and are therefore rejected accordingly. Note that the claim is recited in the alternative.

Response to Arguments
Applicant's arguments filed 09/29/21 have been fully considered but they are not persuasive.
Applicant argues against the combination of Dickerson and Matsuda, as Dickerson does not teach calibrating a first time unit using the clock device and using a second time unit for providing the clock signal to the application.  Examiner respectfully disagrees.
Examiner first notes the rejection does not rely upon Dickerson to disclose using a second time unit to provide a clock signal while calibrating the first time unit, as the rejection instead relies upon Matsuda for the teaching.  
Furthermore, as illustrated in the rejection clarified above, while Dickerson does disclose the external reference being unavailable, Dickerson discloses synchronizing the holdover oscillator (HO) using the external reference timing signal, and the HO data is subsequently used to calibrate the flywheel oscillator (FO) should the external reference be unavailable.  Thus, calibrating the FO using the HO does use the external reference timing signal, as the HO data is based upon the external reference timing signal to be generated and synchronized in the first place.  
As there are no arguments regarding the remaining claims, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Paul Yen/Primary Examiner, Art Unit 2186